Citation Nr: 0306446	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  02-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the face due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for basal cell 
carcinoma or squamous cell carcinoma of the face due to 
exposure to Agent Orange.  

In a July 2001 statement, the veteran appears to be raising a 
claim for service connection for chloracne due to exposure to 
Agent Orange.  This issue has not been adjudicated by the RO 
and is not currently before the Board.  It is referred to the 
RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

3.  Squamous cell carcinoma is not presumed to be caused by 
Agent Orange.  

4.  The veteran's squamous cell carcinoma of the face is not 
shown by competent evidence to be related to the veteran's 
active military; and it was not manifest to a compensable 
degree within one year of his discharge from service.   

5.  The preponderance of the evidence is against a finding 
that the veteran's squamous cell carcinoma of the face is due 
to exposure to Agent Orange in service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the face was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service, including due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103A, 5107 (West Supp. 2002); § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309(a), (e) (2002); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  In a November 2002 letter, the RO informed the veteran 
of the enactment of the VCAA, explained what evidence was 
required to substantiate his claim, and outlined VA's duties 
to notify and assist him with development of that claim.  He 
was asked to identify any outstanding evidence and was 
provided with the appropriate release forms for VA to request 
this information on his behalf.  Additionally, in the August 
2002 supplemental statement of the case, the new regulations 
were outlined for the veteran and it was explained that he 
was responsible for submitting private treatment reports, 
although with the appropriate release forms they would be 
requested on his behalf.  VA treatment reports and records 
from Federal agencies would be obtained by VA, unless they 
were reported to be unavailable.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims and identified the evidence that 
VA was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim adjudicated herein.  No further 
assistance is indicated in substantiating them.  Service 
records and service medical records were associated with the 
veteran's file.  Letters were sent to the private physicians 
identified by the veteran and the records that he submitted 
on his own were received and included in the file.  He was 
afforded a VA examination in May 2001.  There is no 
indication that there exists any evidence which has a bearing 
on this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
have not identified any additional pertinent evidence that 
has not been associated with the record.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  The benefit-of-the-doubt provision only applies, 
however, where there is an approximate balance of positive 
negative evidence.  Ferguson v. Principi, 273 F.3d 1072 
(Fed.Cir. 2001).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Where a veteran served 90 days or more during a period of 
war, and malignant tumors become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to 
be codified in pertinent part at 38 C.F.R. § 3.307).  

The law and regulations pertaining to Agent Orange exposure 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116(f), as amended by § 201(c) 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).  

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  A list of soft tissue sarcomas is noted at the end of 
the regulation.  38 U.S.C.A. § 1116(a)(2), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.309(e) (2002).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449 (1996).  

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifested 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifested or 
aggravated to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116, as added by § 201 of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- 103, 115 Stat. 976 (2001); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The veteran's DD Form 214 reflects that he served in Vietnam 
from January 1970 to March 1971.  His awards and decorations 
include the Combat Infantryman Badge and the Vietnam Service 
Medal.  Hence, it has been established that he served in the 
Republic of Vietnam during the Vietnam Era and exposure to 
Agent Orange may be conceded.  

The veteran has asserted that his squamous cell carcinoma of 
the face is due to exposure to Agent Orange in service.  As 
mentioned above, 38 C.F.R. § 3.309(e) lists certain diseases 
for which service connection may be presumed due to exposure 
to herbicide agents.  However, squamous cell carcinoma or 
skin cancer are not included in that list.  Additionally, it 
is not shown that the veteran's squamous cell carcinoma was 
manifested to a compensable degree within one year of his 
discharge from service.  Consequently, service connection for 
squamous cell carcinoma of the face may not be granted on a 
presumptive basis.  See 38 C.F.R. § 3.309(a), (e).  Since 
service connection may not be allowed on a presumptive basis, 
the veteran must show that the disability was incurred in or 
aggravated by service on a direct basis.  

Service medical records do not reflect any treatment for 
squamous cell carcinoma of the face or any other type of 
cancer or skin disability.  The veteran's medical history 
reveals that he was diagnosed with squamous cell carcinoma 
with multiple actinic keratoses of the face in approximately 
October 2000.  In a February 2001 letter, W.R.G., D.O. (Dr. 
G.), confirmed the diagnosis and indicated that he was unable 
to say whether the squamous cell carcinoma and actinic 
keratoses were related to the veteran's exposure to Agent 
Orange in service.  In an April 2002 follow-up letter, Dr. G. 
stated that in the absence of other likely risk factors, it 
was his opinion that the veteran's squamous cell carcinoma 
was as likely as not associated with exposure to Agent 
Orange.  In a June 2002 letter, R.J.G., D.O. (Dr. R.J.G.), 
reported that the veteran had a history of squamous cell 
carcinoma and actinic keratosis.  He opined that the 
veteran's exposure to Agent Orange may have a relationship to 
his skin cancer.  

In considering the merits of these opinions, the Board points 
out that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In his initial 
statement, Dr. G. stated that he was unable to comment on the 
relationship between the veteran's exposure to Agent Orange 
and his squamous cell carcinoma.  However, in a follow-up 
statement, he concluded that it was as likely as not that the 
squamous cell carcinoma was associated with such exposure.  
However, he did not provide any scientific evidence to 
support his opinion, or to explain the reasons for his change 
of opinion.  As such, the Board finds this opinion lacking 
probative value.  

Additionally, the use of the word "possible" makes the 
opinion of an examiner speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Dr. R.J.G. merely 
stated that the veteran's exposure may have a relationship to 
his skin cancer.  The Board finds this statement is too 
speculative in nature upon which to base a grant of service 
connection on the basis of exposure to Agent Orange.  

In contrast, the Board points out that pursuant to the 
statutes cited above, a great amount of scientific effort, 
over a number of years, has been exerted in research and 
analysis of the Agent Orange issue.  See The Agent Orange Act 
of 1991, supra, at section 3, which mandated that the 
National Academy of Sciences (NAS) "review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides."  In pertinent part, "[a]fter reviewing 
6,420 scientific or medical articles, and selecting 
approximately 230 epidemiologic studies for detailed 
analysis, consulting with outside experts, and conducting 
public hearings," NAS issued a report entitled Veterans and 
Agent Orange:  Health Effects of Herbicides Used in Vietnam, 
on July 27, 1993, which found that a relationship existed 
between exposure to herbicidal agents and the development of 
only certain diseases.  See 59 Fed. Reg. at 342 (1994).  That 
NAS review was relied upon in the determination, by the 
Secretary of Veterans Affairs, that there is no positive 
association between exposure to herbicides and any disorder 
not listed in the governing regulations.  Id.  

The veteran also submitted a copy of a classified report from 
Special Assistant and Admiral E.R. Zumwalt, Jr., dated May 5, 
1990.  In this document, Admiral Zumwalt concluded that the 
Veterans' Advisory Committee on Environmental Hazards had not 
acted with impartiality in its review and assessment of the 
scientific evidence related to the association of adverse 
health effects and exposure to Agent Orange.  He asserted 
that there was adequate evidence to conclude that there was a 
relationship between exposure to Agent Orange and numerous 
other disabilities not included in 38 C.F.R. § 3.309(e), 
including skin cancer.  

To the extent that the veteran offers his own statements, and 
those of Admiral Zumwalt, to demonstrate a causal 
relationship between his squamous cell carcinoma and his 
exposure to Agent Orange in service, the Board notes that, as 
a lay person the veteran is not capable of opining on matters 
requiring medical knowledge, such as medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his opinion is not sufficient to establish service connection 
for the disability.  Furthermore, the Board is bound by the 
conclusions made by the Secretary with regard to the list of 
Agent Orange presumptive diseases.  

Finally, the Board concludes there is no justification or 
need for referral for an additional opinion in this case.  In 
light of the effort by the NAS, under the aegis of the Agent 
Orange Act and at the request of the Secretary, there would 
be no useful information gained, and no benefit to the 
veteran, in referral for an opinion.  Additionally, since 
there is no evidence of any type of treatment for squamous 
cell carcinoma during the veteran's active military service, 
any opinion relating his current disability to service would 
be based solely on history as provided by the veteran, as 
opposed to objective documentation.  LaShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  For this reason, the Board finds that 
there is no basis for obtaining a VA opinion regarding the 
etiology of the veteran's currently manifested skin cancer of 
the nose, as there is no reasonable possibility that such an 
opinion could substantiate his claim.  See 38 U.S.C.A. § 5107 
(West Supp. 2002).

As such, the Board concludes that the preponderance of the 
evidence is against a finding that squamous cell carcinoma 
was caused by exposure to Agent Orange; the veteran's 
squamous cell carcinoma was not manifested to a compensable 
degree within one year of his discharge from service; and 
there is no medical opinion suggesting that the squamous cell 
carcinoma is related to any other incident of the veteran's 
active military service.  Accordingly, service connection for 
squamous cell carcinoma of the face must be denied.  See, 
supra. 


ORDER


Service connection for squamous cell carcinoma of the face, 
including due to exposure to Agent Orange, is denied.  



	                        
____________________________________________
	U. R. Powell
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

